DETAILED ACTION
1. 	This Final Office Action is in response to Applicant's amendment received November, 2021.  By this Amendment, claims 1, 10, 11, and 20 were amended, and claims 2 and 12 were cancelled. Claims 1, 3-11, and 13-20 are currently pending.			

Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				 
Response to Amendment
3. 	The 35 U.S.C. 101 rejection of claims 1, 3-11, and 13-20 in the previous action is maintained.
  		
				Claim Rejections - 35 USC § 101
4. 	35 U.S.C. 101 reads as follows:
 	Whoever invents or discovers any new and useful process, machine,
           manufacture, or composition of matter, or any new and useful improvement 
           thereof, may obtain a patent therefor, subject to the conditions and requirements
           of this title.

5. 	Claims 1, 3-11, and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Under step 2A of the analysis, the claimed invention is directed to an abstract idea without significantly more. The claims recite optimizing an online on-demand service, including generate, obtain, determine and allocate steps. 
 	The limitations of generating, obtaining, determining and allocating, are a process that, under its broadest reasonable interpretation, covers organizing human activity concepts, but for the recitation of generic computer components. 
 	Specifically, the claim (Claim 1) elements recite “at least one storage medium including a set of instructions for determining a value function in an online on-demand transportation service; and at least one processor in communication with the storage medium, wherein when executing the set of instructions, the at least one processor is directed to: store a plurality of historical orders into the at least one storage medium; obtain order information associated with the plurality of historical orders by accessing the at least one storage medium; obtain driver information associated with a plurality of historical drivers corresponding to the plurality of historical orders by accessing the at least one storage medium; for each historical driver during a predetermined period of time, determine a plurality of records based on the order information and the driver information according to a decision-making processes model, wherein each record includes a driver's space-time status, a driver's action, a driver's revenue, and a driver's subsequent space-time status, and the decision-making 
	That is, other than reciting a computer comprising a processor and a storage medium, the claim limitations merely cover commercial activities including business relations, thus falling within the "Certain Methods of Organizing Human Activity'' grouping of abstract ideas. Accordingly, the claims recite an abstract idea.  The claim further recites Markov Decision Process (MDP) model and a reinforcement learning algorithm, which can be described as a “mathematical relationship/formula’”, which can include mathematical concepts such as mathematical algorithms, mathematical relationships, mathematical formulas, and calculations. 
 	This judicial exception is not integrated into a practical application. The claims include a computer comprising a processor and a memory. The computer comprising a processor and a storage medium in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. As a result, the claims are directed to an abstract idea. 
 	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to 
 	Further, the claim limitation "allocate incoming transportation orders to driver terminals" is deemed to merely be insignificant extra-solution activity.
 	Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011). See MPEP §2106.05(1)(A).
 	As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). In Flook, the Court reasoned that "[t]he notion that post-solution activity, no matter how conventional or obvious in itself, can transform an unpatentable principle into a patentable process exalts form over substance. A competent draftsman could attach some form of post-solution activity to almost any mathematical formula". 437 U.S. at 590; 198 USPQ at 197; Id. (holding that step of adjusting an alarm limit variable to a figure computed according to a mathematical formula was "post-solution activity"). See 
	Independent claims 11 and 20 recite similar limitations as claim 1 and are therefore found to recite the same abstract idea.
 	None of the dependent claims recite additional limitations that are sufficient to amount to significantly more than the abstract idea. Claims 3 and 12 further describe the reinforcement learning algorithm being a temporal-difference learning algorithm or a dynamic programming algorithm, , which can be described as a “mathematical relationship/formula’”, which can include mathematical concepts such as mathematical algorithms, mathematical relationships, mathematical formulas, and calculations, respectively. Similarly, dependent claims 4-10 and 14-19 recite additional details that further restrict/define the abstract idea. A more detailed abstract idea remains an abstract idea. 
 	Under step 2B of the analysis, the claims include, inter alia, a computer comprising a processor and a storage medium. 
 	As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 

 	In addition, as discussed in paragraphs 0045 and 0046 of the specification, "FIG. 1 illustrates a system 100 for allocating orders in an online on-demand service. The system 100 includes a server 110, a passenger terminal 120, a storage 130, a driver terminal 140, a network 150 and an information source 160. The server includes a processing engine 112. [0045] The server 110 may be configured to process information and/or data relating to an online on-demand service, for example, allocations of drivers to orders. The server 110 accesses information and/or data stored in the passenger terminal 120, the driver terminal 140 and/or the storage 130 via the network 150. The server 110 may be implemented on a cloud platform.." 
 	As such, this disclosure supports the finding that no more than a general purpose computer, performing generic computer functions, is required by the claims. 
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Response to Arguments

6. 	Applicant's arguments filed on September 10, 2020 have been fully considered but they are not persuasive. Specifically Applicant asserts that the  claims do not recite an abstract idea. Applicant further supported his assertion by arguing (Page 2 in remarks) that amended claim 1 cannot be performed mentally via human observation, evaluation, judgment, or opinion, even if aided with pen and paper. Applicant argues further that the claims do not recite a judicial exception 
	In response, the examiner respectfully disagrees. The claims are directed to a well-known business practice – optimizing allocations of drivers to incoming orders in an online on-demand service. While the claims may represent an improvement to the business process of optimizing allocations of drivers they in no way either claimed or disclosed represent a practical application. 
	Applicant argues further that the features “by accessing the at least one storage medium”, “a reinforcement learning algorithm”, and “Markov Decision Process (MDP) model” are clearly limitations directing to an invention that requires computer components. In response, the examiner respectfully disagrees. The recited Markov Decision Process (MDP) model and a reinforcement learning algorithm, can be described as a “mathematical relationship/formula’”, which can include mathematical 
 	 Under the 2019 Revised Guidance, the claims are evaluated to determine if additional elements that integrate the judicial exception into a practical application (see Manual of Patent Examining Procedure ("MPEP") §§ 2106.05(a)-(c), (e)-(h)). See 2019 Revised Guidance, 84 Fed. Reg. at 51-52, 55. A claim that integrates a judicial exception into a practical application applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See 2019 Revised Guidance, 84 Fed. Reg. at 54.	
	
	For example, limitations that are indicative of "integration into a practical application" include:
	    .	  Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP § 2106.05(a); 
    . 	Applying the judicial exception with, or by use of, a particular machine - see MPEP § 2106.05(b);
. 	Effecting a transformation or reduction of a particular article to a 
different state or thing - see MPEP §2106.05(c); and 
	  .      Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular 

In contrast, limitations that are not indicative of "integration into a 
practical application"
include:
   .        Adding the words "apply it" (or an equivalent) with the judicial exception, or merely include instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP § 2106.05(±);

.         Adding insignificant extra-solution activity to the judicial exception- see MPEP § 2106.05(g); and
	    .         Generally linking the use of the judicial exception to a particular technological environment or field of use - see MPEP 2106.05(h).
See 2019 Revised Guidance, 84 Fed. Reg. at 54-55 ("Prong Two").
	In view of the 2019 Revised Guidance, one must consider whether there are additional elements set forth in the claims that integrate the judicial exception into a practical application. The identified additional non-abstract elements recited in the independent claims are: a storage medium and a processor. These generic computer hardware merely performs generic computer functions of receiving, processing and transmitting data and represent a purely conventional implementation of applicant's optimizing of an online on-demand transportation service and do not represent significantly more than the abstract idea. See at least 
These recited additional elements are merely generic computer 
components. The claims do present any other issues as set forth in the 2019 Revised Guidance regarding a determination of whether the additional generic elements integrate the judicial exception into a practical application. See Revised Guidance, 84 Fed. Reg. at 55. Rather, the claims on appeal merely use instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea.
The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims no not apply or use the abstract idea in some other meaningful way beyond generally linking the user of the abstract idea to a particular technological environment (i.e. a generic computer) such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea (MPEP 2106.05(e)). The recited generic computing elements are no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, under Step 2A, Prong Two (MPEP §§ .

Allowable Subject Matter 
7.  	Claims 1, 3-11, and 13-20 would be allowable if the 35 U.S.C. § 101 rejections
were overcome.

					Conclusion
8. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMAIN JEANTY whose telephone number is (571)272-6732. The examiner can normally be reached M-F 9AM to 5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROMAIN JEANTY/Primary Examiner, Art Unit 3623